DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Mehio (US 2006/0272658). Mehio discloses a smoking apparatus comprising a bottle 12 having an interior which holds a liquid 18 and defining a bottle neck 16, a stem 30 releasably affixed to bottle 12, the stem 30 comprising upper neck 32 (primary stem) above bottle neck 16 and having central passage 34 (dry smoke conduit) bounded by a dry smoke inlet at burner cup 38 and a dry smoke outlet at the threaded end 48 of upper neck 32. Base 40 defines a wet smoke conduit, where the lower end 43 of base 40 is a wet smoke inlet and hose fitting 50 defines a wet smoke outlet. Down tube 46 is affixed to the dry smoke outlet at the threaded end 48 of upper neck 32 and terminates in a dry smoke release which is submerged in the liquid 18 within bottle 12. The area surrounding the periphery of down tube 46 and above the liquid 18 surface defines a peripheral wet smoke intake. Pressure release 56 has a wet smoke entry exposed to the interior plenum 42 and in fluid communication with the interior of bottle 12. Pressure release 56 comprises a ball 58 which is drawn into the tapered portion of the interior plenum of pressure relief 56 during relative vacuum, such as when a user draws smoke through tube 54, thereby blocking air passage through pressure release .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747